DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 depends on claim 1 which require step (g) and cannot exclude that step.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mathias Bockmeyer et al (U. S. Patent Application: 2011/0039079, here after Bockmeyer), further in view of James J. Watkin et al (U. S. Patent Application: 2019/0243237, here after Watkins).
Claims 1-2, and 12 are rejected. Bockmeyer teaches a patterning (making structure) process, comprising the successive steps of: 
a) preparing a solution of metalloid oxide precursor(tetraethoxysilane )[ 0079, 0080 lines 1-7, 0033-0037], 
b) applying said solution onto a substrate to form a film[0080 lines 7-8], 
d) applying a soft mould(silicone embossing die) onto said film to provide an assembly such that said film fills up the cavities of the mould[0080 lines 8-10, 0041, 0044, fig. 3], 
e) thermally treating said assembly so as to rigidify the gel film thus obtained[0080 last 3 lines, claim 28, 0067, 0044], 
f) removing the mould to obtain a substrate coated with a patterned gel[0081 line 1], and 
g) curing said patterned gel so as to obtain a patterned metalloid oxide material on said substrate [0081, 0068]. Bockmeyer teaches adding titanium oxide particles [0079]. Although Bockmeyer does not clearly teach the process of patterning is nanoimprint lithography (NIL) process, however it uses stamp [0045] to make nano size structure(patterning) [0018], therefore it is nanoimprint lithography. 
Bockmeyer teaches the solvent is water (aqueous) [0079], but does not teach step c) of equilibrating the film the film with the atmosphere under adjusted solvent  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making pattern as Bockmeyer teaches where the process is performed under humidity(e.g. 50%), because  leads to smooth surface and thin films. Therefore with humidity of 50%, the solvent uptake of the film is adjusted to 50% vol( by varying the vapor pressure in a volatile solvent at the vicinity of the gel during steps c) and d).
Claim 3 is rejected as Bockmeyer teaches the metalloid oxide precursor (tetraethoxysilane) is organics salt of at least one metalloid (silicon) [0079].
Claim 4 is rejected as Bockmeyer teaches the metalloid oxides is silicon oxide(hydrolysis convert tetraethoxysilane to silicon oxide) [0079-0080].
Claims 5 and 13 are rejected as Bockmeyer teaches the mould is manufactured from silicone elastomers [0080].
Claim 6 is rejected as Bockmeyer teaches the thermal treatment is performed at a temperature of 100°C [0060, claim 30].
Claim 7 is rejected as Bockmeyer teaches a step (a’) of converting the metalloid oxide precursors into the metalloid oxide suspension[0079-0080] after step (a) and before step (b), which in fact hydrolysis convert tetraethoxysilane to silicon oxide.
Claim 8 is rejected as Bockmeyer teaches the curing step is performed at a temperature of 200 °C [0068, 0076, and 0081].
Claim 9 is rejected as Bockmeyer teaches a patterned substrate obtainable by the process according to claim 1 [fig. 4].

Claim 11: The process of claim 1, wherein the solvent uptake of the film is adjusted between 15 and 40% vol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712